Case 1:19-cv-12002-RMB-AMD Document 64-4 Filed 10/17/20 Page 1 of 1 PageID: 746




 REYNOLDS & HORN, P.C.
 116 South Raleigh Avenue
 Suite 9B
 Atlantic City, NJ 08401
 609-335-4719
 By: Thomas B. Reynolds, Esquire
 (Atty. ID #019311982)
 Attorney for Defendant, Officer Joseph Dixon
 File No. 8111-TBR

 AUDRA CAPPS; AND DOUGLAS                     THE UNITED STATES DISTRICT COURT
 ROBERT GIBSON, JR.,
                                              CIVIL NO. 1:19-CV-12002-RMB-AMD
                              Plaintiffs,
                                                             CIVIL ACTION
                   vs.
                                                  CERTIFICATION OF FILING AND
 JOSEPH DIXON; BRYAN ORNDORF;                  SERVICE OF NOTICE OF MOTION FOR
 JODY FARABELLA; CITY OF                      DISMISSAL ON BEHALF OF DEFENDANT
 MILLVILLE; JOHN/JANE DOE(S),                            JOSEPH DIXON

                              Defendants.



        I, Thomas B. Reynolds, hereby certify that the Notice of Motion for Dismissal on

 behalf of defendant Joseph Dixon, Statement of Material Facts, Brief, Certification of

 Counsel and attached Exhibits, have been filed with the Court and served on all counsel

 via the Court’s electronic filing system.

                                                  REYNOLDS & HORN, P.C.

                                     By:           /s/ Thomas B. Reynolds
                                                  _____________________________
 Dated: 10/17/20                                 THOMAS B. REYNOLDS, ESQUIRE
                                                 Attorney for Defendant Joseph Dixon
